                                               Case 2:21-cv-00963-JCM-NJK Document 4 Filed 05/20/21 Page 1 of 2



                                         1    J Christopher Jorgensen
                                              Nevada Bar No. 5382
                                         2    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              3993 Howard Hughes Parkway, Suite 600
                                         3    Las Vegas, NV 89169
                                              Telephone: 702.949.8200
                                         4    Facsimile: 702.949.8398
                                              Email: cjorgensen@lewisroca.com
                                         5
                                              Attorneys for Defendant
                                         6    Americredit Financial Services, Inc. dba GM
                                              Financial
                                         7

                                         8                                     UNITED STATES DISTRICT COURT
                                         9                                         DISTRICT OF NEVADA
3993 Howard Hughes Parkway, Suite 600




                                        10 Rodney J. Fitch,                                      Case No. 2:21-cv-00963-JCM-NJK
                                        11                        Plaintiff,
                                        12             v.
                                                                                                 STIPULATION AND ORDER TO EXTEND
Las Vegas, NV 89169




                                        13 Americredit Financial Services, Inc., a               TIME TO ANSWER OR OTHERWISE
                                           foreign corporation, dba GM Financial,                PLEAD
                                        14
                                                               Defendant.                        (FIRST REQUEST)
                                        15

                                        16

                                        17

                                        18             Pursuant to Local Rule IA 6-1 of the United States District Court for the District of Nevada,

                                        19    Defendant Americredit Financial Services, Inc. dba GM Financial (“Defendant”) and Plaintiff

                                        20    Rodney J. Fitch (“Plaintiff”), by and through their respective counsel, (collectively the “Parties”)

                                        21    hereby stipulate as follows:

                                        22             1.     Plaintiff filed his Complaint on April 14, 2021;

                                        23             2.     Defendant was served with the Complaint on April 19, 2021;

                                        24             3.     Defendant removed this matter on May 19, 2021;

                                        25             4.     Defendant’s deadline to answer or respond to Plaintiff’s Complaint is May 26,

                                        26    2021;

                                        27             5.     Defendant has requested, and Plaintiff has consented to, an additional five (5) days

                                        28    for Defendant to file an Answer or otherwise respond to the Complaint;



                                             114510429.1
                                                Case 2:21-cv-00963-JCM-NJK Document 4 Filed 05/20/21 Page 2 of 2



                                         1                 6.    An additional five (5) days for Defendant to answer or respond to Plaintiff’s
                                         2     Complaint will not alter the date of any event or deadline already fixed by the Court or prejudice
                                         3     any party;
                                         4                 7.    Good cause exists to grant the stipulation as the additional five (5) days are needed
                                         5     to allow Defendant to complete its investigation of Plaintiff’s allegations, including a review of
                                         6     all relevant documents;
                                         7                 8.    Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and Defendant agree that
                                         8     Defendant shall have up to and including May 31, 2021 to file a responsive pleading to Plaintiff’s
                                         9     Complaint.
3993 Howard Hughes Parkway, Suite 600




                                        10                 9.    WHEREAS, this is the first request by the Parties seeking such extension;
                                        11                 THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY
                                        12     STIPULATED AND AGREED by and between the Parties as follows:
Las Vegas, NV 89169




                                        13                 Defendant Americredit Financial Services, Inc. dba GM Financial shall have up to and
                                        14     including May 31, 2021 to file an Answer or Otherwise Plead to Plaintiff’s Complaint.
                                        15                 IT IS SO STIPULATED.
                                        16     Dated this 20th day of May 2021.
                                        17 CROSBY & FOX, LLC                                       LEWIS ROCA ROTHBERGER CHRISTIE LLP
                                        18
                                           By: /s/ David M. Crosby                                 By: /s/ J Christopher Jorgensen
                                        19      David M. Crosby, Esq.                                   J Christopher Jorgensen, Esq.
                                                Nevada Bar No. 3499                                     Nevada Bar No. 8352
                                        20      601 South Tenth Street                                  3993 Howard Hughes Pkwy, Suite 600
                                                Las Vegas, NV 89101                                     Las Vegas, NV 89169
                                        21

                                        22         Attorney for Plaintiff                               Attorney for Defendant Americredit
                                                   Rodney J. Fitch                                      Financial Services, Inc. dba GM Financial
                                        23

                                        24                                                     IT IS ORDERED.
                                        25
                                                                                               _______________________________
                                        26                                                     United
                                                                                               United States
                                                                                                      States District Judge
                                                                                                             Magistrate  Judge

                                        27
                                                                                               DATED: May 21, 2021
                                        28


                                                                                                 -2-
                                             114510429.1
